UNITED STATES DISTRICT COURT
                                                                                                FILED
                               FOR THE DISTRICT OF COLUMBIA                                      JUN 1 ~ ~Gl1
                                                                                           Clerk. U.S. District & Bankruptcy
                                                                                          Courts for the District of Columbia


Toni Patricia Irons Burley,                    )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Civil Action No.       11 lC90
                                               )
District of Columbia et aI.,                   )
                                               )
       Defendants.                             )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
       Plaintiff, a resident of Kingston, New York, sues the District of Columbia, the National

Historical Society, and the United States for "discrimination of religion" and "discrimination of

history." Compi. at 1. She appears to claim that defendants have failed to "expose" certain

historical events, but in what context is unknown. Furthermore, the complaint is devoid of any

facts establishing a claim and the basis of federal court jurisdiction. A separate Order of

dismissal accompanies this Memorandum Opinion.




              ~
            __ , 2011
Date: June _'
                                 Ul           United States District Judge




                                                 2